         Case 4:17-cr-00267-DPM Document 105 Filed 02/27/20 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                                )
                                                        )
v.                                                      )       4:17CR-00267-DPM
                                                        )
                                                        )
ERIC SCOTT KINDLEY                                      )


     UNITED STATES’ RESPONSE IN SUPPORT OF DEFENDANT’S REQUEST FOR
        ADDITIONAL VOIR DIRE QUESTIONS ABOUT JURY INDEPENDENCE

        The United States, through its undersigned prosecutors, files this response in support of

the Defendant’s Request for Additional Voir Dire Questions About Jury Independence (Doc.

101), and joins said request that the Court impress upon the venire the constitutional significance

of their role as prospective petit jurors.

        The American jury system is “one of the most important safeguards against tyranny

which our law has designed,” Lee v. Madigan, 358 U.S. 228, 234 (1959), and the role of the jury

is enshrined in the Constitution. U.S. Const. art. III, § 2; amend. VI; amend. VII. While the

Constitution, and the Sixth Amendment in particular, undergirds all criminal jury trials, it plays

an especially prominent role in this case where the defendant is charged with depriving his

victims of their constitutional rights under color of law by sexually assaulting them while serving

in his capacity as a private prisoner transport officer. To be sure, the defendant is entitled to be

tried by a fair and impartial jury, who will listen to the facts and follow the law. So too, is the

United States, and by extension, the victims, entitled to a fair trial. See, e.g. United States v.

Gilliam, 994 F.2d 97, 105 (2d Cir. 1993) (Government has a right to a fair trial); United States v.

Lustyik, 2014 WL 2946643, at *10 (D. Utah June 30, 2014) (same); Ayala-Colon v. United

States, 2012 WL 1450034, at *2 (D.P.R. Apr. 26, 2012) (same).

                                                   1
         Case 4:17-cr-00267-DPM Document 105 Filed 02/27/20 Page 2 of 3



       Just as this prosecution was brought in the traditions of the United States Department of

Justice, without fear or favor or political influence, the trial jurors must also “discharge [their]

duty in conformity with [their] oaths, without fear or favor, and without bias or prejudice,”

Peonage Cases, 136 F. 707, 709–10 (E.D. Ark. 1905) (Discussing the constitutional obligations

of grand jurors); United States v. Allis, 73 F. 165, 167 (C.C.E.D. Ark. 1893), aff'd, 155 U.S. 117,

15 S. Ct. 36, 39 L. Ed. 91 (1894) (Jurors and judge take the same “solemn oath to discharge

[their] duty without fear or favor, according to the law and the evidence,” and to do so

“honest[ly] and faithful[ly]” with “courage, integrity, impartiality, and zealous determination to

do exact justice…”). Moreover, the prosecutor, as a “servant of the law,” has an obligation “not

that it shall win a case, but that justice shall be done.” Berger v. United States, 295 U.S. 78, 88

(1935). The undersigned prosecutors are therefore essentially mandated, by virtue of our

constitutional oaths, to join in the defendant’s request that the Court impress upon the venire the

significance of their duties as jurors. To that end, in consultation with counsel for the defendant,

the United States has no objection to the jury administrator playing the National Constitution

Center’s video about jury service that the defendant referenced in his pleading. (Doc. 101 at 4).

Alternatively, or in addition to, the Court may want to consider the following language for use

during voir dire:

       We in this country enjoy great freedoms and rights of citizenship not available to
       many around the world. Most Americans live a lifestyle and enjoy benefits that are
       envied by millions. Yet with such great blessings also come great responsibilities.
       Jury service by the average citizen is a small price to pay for the benefits we reap
       in return, especially when we consider the sacrifices of our servicemen and
       servicewomen around the world made in effort to preserve American democracy.
       Jury service is often inconvenient, but it too, is crucial to maintain our democracy.

In re Heritage Propane, 2007 WL 433290, at *2 (E.D. Tenn. Feb. 6, 2007) (modified).




                                                   2
 Case 4:17-cr-00267-DPM Document 105 Filed 02/27/20 Page 3 of 3



Respectfully submitted this 27th day of February, 2020.

                                            ERIC S. DREIBAND
                                            Assistant Attorney General
                                            Civil Rights Division
                                            U.S. Department of Justice

                                            FARA GOLD
                                            Special Litigation Counsel
                                            MAURA WHITE
                                            Trial Attorney
                                            Civil Rights Division, Criminal Section
                                            U.S. Department of Justice
                                            950 Pennsylvania Ave, NW
                                            Washington, DC 20530




                                        3
